Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 1 of 29




                     E      HIBIT1
 Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 2 of 29




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION


 HUMBERTO PEREZ,                                        §
         Plaintiff,                                     §
                                                        §
                                                        §
 V.                                                     §        CASE NO.
                                                        §
 STEVEN JON BROUWER AND                                 §
 SCHOBORG LAND SERVICES, INC.,                          §
         Defendants.                                    §


                                 INDEX OF DOCUMENTS FILED



       Defendants Stevenjon Brouwer and Schoborg Land Services, Inc. ("Defendants") submit this

Index of Matters Documents Filed and List of All Counsel of Record pursuant to Local Rule 81 of

the United States District Court for the Southern District of Texas. Pursuant to the Local Rule 81, the

following items are being filed with the filed by Defendants:

        1.   Index of Matters Being Filed and Ust of All Counsel of Record;

       2.    Copies of all documents filed in state court as foUows:

             A.       Plaintiffs Original Petition, filed December 28, 2020 (attached as Exhibit 1-A);

             B.       Citadons issued to Defendants Schoborg Land Services, Inc., and Steven Jon
                      Brower (attached as Exhibit 1-B);

             C.       Defendants Steven Jan Brouwer and Schoborg Land Services, Inc.'s Original
                      Answer, filed on February 26, 2021 (attached as Exhibit 1-C);

        3.   A copy of the state court docket sheet (attached as Exhibit 1-D); and

        4.   EmaU request for damage sripuladon (attached as Exhibit 1-E).




Index ofDocumeats Filed                                                                            pg- 1
  Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 3 of 29




The parties' respective attorneys are as follows:

        A.      ATTORNEYS FOR PLAINTIFF-


                George M. Rubio
                 rubio   rubiolaw. com
                Vanessa R. Rubio
                vanessa   rubiolaw.com
                RUBIO & ASSOCIATES, PLLC
                3608 Buddy Owens Blvd., Suite A
                McAUen, Texas 78504
                T: 956-631-9999
                F: 956-631-8080

        B.      ATTORNEYS FOR DEFENDANTS:

                Sofia A. Ratnon
                RAMON WORTHINGTON NICOLAS & CANTU, PLLC
                1506 Lone Star Way, Suite 5
                Edinburg, Texas 78539
                T: 956-294-4800
                F: 956-928-9564
                sramon    ramonworthin ton. corn

                Of Counsel:


                Dan K. Worthington
                dworthln ton ramonworthin ton. com
                Elizabeth Sandoval Cantu
                ecantu ramonworthin ton. corn
                RAMON WORTHINGTON NICOLAS & CANTU, PLLC
                1506 South Lone Star Way, Suite 5
                Edinburg, Texas 78539
                T:956-294-4800
                F: 956-928-9564

                Electronic Service to:
                efile ramonworthin ton. com



Dated: March 4, 2021.




Index ofMitttef Beiag Piled & A List of Counsel                        pe- 2
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 4 of 29




                   E      HI IT1-A
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 5 of 29
                                                                                             Electronically Submitted [
                                                                                                 12f28Q(fe0 1:40PM i
                                                                                                Hidalgo County Clerk ::
                                                                                      Accepted by: Daniela Slanco


                               CA№ENOCL-21-°115-B
HUMBERTO PEREZ                               §        IN THE COVNTV COURT

                                             §
                                             §        AT LAW NO..
vs.                                          §
                                             §

STEVEN JON BROVWER AND §
SCHOBORG LAND SERVICES, INC. §                        HmALGO COUNTY, TEXAS


                          PLAINTIFFS ORIGINAL PETITION ANB
                 JURY DEMAND WTTH REQUESTS FOR DISCLOSURE
TO THE HONORABLE JUDGE:

       COMES NOW           Plaintiff HUMBERTO PEREZ complaining herem of Defendants

STEVENJO?iBROVWERan<ISCHOBORGLANDSERVICES,                            INC. andforcauseofaction,

would state as follows:

                                                 L
                                      DISCOVERY PLAN

       Plaintiffs intaid to conduct discovery under Level 2 of Texas Rule of Civil Procedure 190.

                                                 n.
                                            PARTIES

       PIamtifiFHUMBERTO PEREZ residesin Edinburg, Hidalgo County, Texas.

       Defendant STEVEN JON BROUWER, is a Don-resident ofAe State of Texas and may

be served with proems by serving fhe CIuirmaa of the Texas Tiausportation Coaumission as its

agent for service at 125 E. lllfa Street, Austin, Texas 78701, because tfae DefendaDt does not live

in the State of Texas. The Chainnan of the Texas TransportationCommission may obtain service

of process on Defendant STEVEN JON BROUWER by serving hun at his plaw of residence at

3763 Devitt Ave^ Waveity, Wright County, Minnesota 55390.



HUMBERTOPEREZ
FLAINTBPP'S ORIGINAt PETmON AND JTOtV DEMAND WItH REQTOSTS FOR BISCLOSUBE
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 6 of 29
                                                                                                  Electronically Submitted ;
                                                                                                      12Q8Qfe0 1:40PM I
                                                                                                     Hidalgo County Clerk s
                                                                                           Accepted by: Daniela Blanco ;
                                             CL-21^)115.B
        Defendant SCHOBORG LAND SERVICES, INC. , isa MinaesotaCompany and maybe
served with process by serving its registered agent Defendant's principal place of business is the

State ofMinnesota. Defendant may be served with process by SCTVU^ the OfEce ofthe Mumesota

Secretary of State as its ageat for service at Retirement Systeins of Minnesota BuUding, 60
Empire Drive, Suite 100, St Paul, AiN SS103, because the Defendant engages in business inthis

state but has designated a resident agent for service of process. Secretary of State can obtoin Service

on Defendant tfarough itsRegistered Agent Kelty Brouwer at 3763 Devitt Ave^Waverfy, Wright
County, Minnwota 55390.


                                         JURISDICTION

        Jurisdiction is proper in that flie amount in contiovesrsy gready exceeds the ffununum
jurisdictional requiretneiitsofthis Court.

        Pursuant to Section 15.001 etseq. ofthe Texas Civil Pracdce aad Remedi^ Code, venue is

proper in Hidalgo County in that all or part ofthis cause of action accrued in Hidalgo County, Texa$

                                                 K.
                                   FACTUAL BACKGROUND
        At aU relative times mentioned herein. Defendant STEVEN JON          BROUWER,       was   in tfaje

course and scope of his employment with Defendant SCHOBORG LAND SERVICES, INC., or

was their s^ent over whom tiiey exercised control. Therefore, under i^spondent superior doctrine,
Defendant SCHOBORG LAND SERVICES, INC. is liable for Defendant STEVEN JON

BROUWER*S        actions and condud. Plaintiff relies, in part, on the legal fheoiy of respondent

superior for recovery against Defendant SCHOBORG LAND SERVICES, INC.


        On or about February 18, 2019, in Weslaco, Hidalgo County, Teaias, PlaintiffHUBERTO

PEKEZ was traveling eastbound in the far right lane at the 900 Block of West IH-2 Defendant

STEVEN JON BROXJWER was traveling in the same direction in the juiddle lane. Defendant
MUMBERTOPERKE,
PIAINTWF'S OMGBMAL PETmON AND WRY DEMAND WITH REQUESTB tOR DISCLOSURE
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 7 of 29
                                                                                               Electronically Submitted
                                                                                                   12/28/2020 1:40 PM
                                                                                                  Hidalgo County Clerk
                                         CL-21-0115-B                                  Accepted by; Daniela Blanco

STEVENJONBROITWER changed lanes when la^afe, causing acollision to occur between botfa

vehicles. Defendant STEVEN JON BROVWER'S negligent acts and/or omissions proxmately
caused PlamrifFto sufifer bodily mjuries and damages as set out herein below.


                                                   ^
               NEGLIGENCE OF DEFENDA3NT STEVEN JON BROUWER

       At and umnediately before (he occuneuce in question, Defeadant was guilty of acts and/or

omissions which constituted negligence. These acts and/or omissions include, but are not limited

to, the following:

        1.     Failing to keq) a proper lookout as a person of ordinary prudence would have done
               under Ifae same of similar circumstances;

       2.      Failure to yield the ri^it-of-way, as that term is defined in law, to the vehicle in
               wtach Plaintiffwas o^ratmg, m viol^ion oflfae applicable provision ofVemon's
               AML Civ. Stat art. 6701d§71;

       3.      Failure to mamtmn an assured dear distance between vehicles in violation of Texas
               Transportation Code §545.062;

       4.      Failure to mamtain control of Defendant's caotor vehicle;

       5.      Change lanes when imsafe;

       6,      Failute to drive in a smgle lane;

       7.      Faulty evasive action;

       8.      Failure to timely apply his brakes;

        9.     Driver inattention;and

        10.    Failure to drive in a smgle lane.

       Each of ifae above-mentioned acts or omissions constituted negligence which were the

proximate cause or causes ofAe occuirence m question add the resulting damage sustamed by the
PIamtififhereiiL




HUMB16RTOPEREZ
PLAINTOEFS ORIGWAl, PETITION AND JURY BEMAND WICT M60HJES1S FOR D1SCLOSURB                 Page 3
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 8 of 29
                                                                                               Electronically Submitted
                                                                                                     12/28/2&0 1:40 PM
                                                                                                    Hidalgo County Clerk
                                         CL-21-011S-B                                   Accepted by: Daniela Slanco

                                   Sl
         yffi<?U<?EWE OF DEFENDANT SCHOBORG LAND SERVICES. INC.
       At and immediately before the occurrence in question. Defendant SCHOBORG LAND

SERVICES, INC. was guilty of acts and/or onussions which coostituted negligence. These acts
and/or omissions include, but are not limited to, the foltowmg:

       1.      Negligently failing to mstitute and niamtain reasonable driving trmaing and safety
               progcaias for employees m a same or similar position as Defendant STEVEN JON
               BROITWES, and

       2.      N^ligeatfy &iling to supervise Defendant STEVEN JON BROUWER.

       Each of the above-mentioned acts or omissions constituted negligence which were the

proxuaate cause or causes ofthe occurrence m question and Ae resulting damages sustained by tfae
Plaintiffherein.

                                                ^
                                                     ' HUMBERTO PEREZ


       PlEiiutiff sustained the following serious bodily injuries as a direct and proximate result of

the Defendant's negligence:

       a.      Neck pws,

       b.      Upper back pain;

       c.      Mid back pain;

       d.      Low back pain;

       e.      Headaches; and

       f.      FtaintiffHtJMBERTO PEREZ suffered injuries to his body m general.


                                                XL
                     DAMAGES TO PLAINTIFF IIUMBERTO PERRZ


       As a direct and proxinaate result ofthe negligence of Defendant's as alleged herein Plaiatijff

HUMBERTO PEREZ suffered the foUowiog damages:

HUMBERTOPEREZ
PLAINTUrS ORIGINAL PETmON AND SVSV DEMAND WTTH REQUES1S FOR DISCLOSURE                      Page4
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 9 of 29
                                                                                               Electronically Submitted
                                                                                                     12/28^2Cf201:40 PM
                                                                                                    Hidalgo County Clerk
                                                                                        Accepted by: Daniela Blanco
                                         CL-21-0115-B
       a.      Past medical expenses in the amount in eKcess of the jurisdictional lunits of the
               Court;

       b.      Future medical expeoses m excess ofthe minimum jurisdictional Ifcmits of the Court;
       c.      Past and future physical impairment in excess of the minimum jurisdictioaal limite
               offhe Court; and

       d.      Past and future pain and suffering and mental angiush in excess of the minimum
               jurisdictionallimits offhe Court.

                                     VB
               TRXA3 RULE OF CXVH, PROCEDURE 193.7 STATEMENT
       Plaintiff, intends to use all documents produced by Defeadaot(s) in discovery. Pursuant to

Texas Rules of Civil Procedure Rule 193. 7, Plaintiff g^ves actual notice to Defendants that any and

atidocuments produced by any Defendant inresponse to writtendiscovery may be used against any
Defendants) at any pre-trial prowediag and at the trial of this matter without die need of

autfaenticating said documents.

                                               vm
              TEXAS RULE OF EVTOENCE 609fft REQUEST FOR NOTICE

       Pursuant to Texas Rule ofEvidettce 609(f), Plaintiff HUMBERTO PEREZ, requests

Defendants provide written notice offlieirintent to admit a crimitul conviction, as defined in.Rule

609, agtdiist any witness or any witness or testijSing expert witoess relied upon at least 100 days

before the end of&e discovery period.

                                                &
                 RESERVATIONS OF RIGHTS AND MG1

       Because of the nature and complexity of this mcident. Plaintiff HUMBERTO PEREZ,

reservesfherightto prove the amount ofdamages at trialand the rightto amend theirpetitionto add

or omit as appropriate, clainas, allegations, causes of action, grounds for recovery, parties and

danaages as discoveiy continues.




HUM№RTOPEREZ
PLAINTIFF'S ORIGINAL PETIHON ANB jnUR¥ OEMAND WrTH REQUESTS FOR DISCLOSIBBE                 PagpS
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 10 of 29
                                                                                                Electronically Submitted
                                                                                                    12^8/20'201:40PM
                                                                                                    Hidalgo County Clerk
                                                                                        Accepted by; Daniela Blanco
                                          CL-21-0115-B
                                           &
                                REOUESTS FOR DISCLOSURE

        Pursuant to the provisions of Rule 194, Texas Rules of Civil Procedure, you are requested

to disclose, within (50) days of service of this request, the infermation or material desaibed m

l94. 2(a)-0).

                                                 ^

        Plaintififrcquests pre-judgment and post-judgment interest as allowed by law.



                                                XIL
                                         JURY DEMAND

        Pursiunt to Rule 216, Texas Rules of Civil Procedure, PlamtifiFrequests a trial by jury as to

all issues offset presented hercin.



                                      PRAYER fOVL RELIEF

        FOR THE REASONS STATED, Piamtiff prays thatDefendant be cited in tenns oflawto

appear and answer herein and that Plaintiff, upon final trial offeis cause, have judgaient against

Defendant in an amount in excess of the minimum jurisdictionallimits of thy Court, for costs of

Court, pre-judgment and post-judgment interest at the highest legal rate, for the recovery of actual

damages, and for such oAer and farther relief, bofh special and general, to which Plaintiff may be

entitled, in Aat of law and equity.




HUMBERTOiPJEREZ
PLuanwrs OWGINAL PETFITON AND JURY DEMAND wrra REQUBSTS FOR DISCLOSURE                       P»№6
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 11 of 29
                                                                                   Electronically Submitted
                                                                                       12^8/2(&01:40PM
                                                                                       Hidalgo County Clerk
                                                                             Accepted by: Daniela Blanco
                                         CL-21-0115-B
                                             Respectfiilty Submitted,

                                             RUBIO & ASSOCIATES, PLLC

                                                   ^)^n-—
                                             GORGE M. RUBIO
                                             State Bar No. 24029812
                                             erubiofSiierubioIaw.com
                                             VANESSAR.RUBIO
                                             State Bar No. 24114765
                                             vanrasa(%?rabiolaw. com
                                             3608 Buddy Owens Blvd, Ste. A
                                             McAUen,Texas78S04
                                             (956)<>31-9999-TeI
                                             (956) 631-8080-Fax

                                             ATTORNEYS FOR PLAINTIFF




HUMBERTOPERBZ
PLAINTIFF'S ORIGINAL PETIHON AND JUSLV DEMAND WfTH REQUESTS FOR DISCLOSURE      Pa^7
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 12 of 29




                   E       HIBIT1-
       Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 13 of 29
                                                                                                                      Electronically Submitted
                                                                                                                           1/21/2021 3:06 PM
                                                                                                                         Hidalgo County Clerk
                                                                                                              Accepted by: Ester Espinoza
                                                CAUSE NO. CL-21-0115-B
THE STATE OF TEXAS
COUNTY OF HIDALGO


 NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not file a
written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty
(20) days after you were served this citation and petition, a default judgment may be taken against you."

       To:    SCHOBORG LAND SERVICES INC
              BY SERVING THE OFFICE OF THE MINNESOTA SECRETARY OF STATE AS ITS AGENT FOR
              SERVICE AT:
              RETIREMENT SYSTEMS OF MINNESOTA BUILDING
              60 EMPIRE DRIVE SUITE 100
              ST PAUL MN 55103

              SECRETARY OF STATE CAN OBTAIN SERVICE ON DEFENDANT THROUGH ITS REGISTERED
              AGENT:
              KELLY BROUWER
              3763DEVITTAVE
              WAVERLY, WRIGHT COUNTY, MINNESOTA 55390

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiffs petition at or before 10 o'clock
A. M. on or before the Monday next after the expiration of twenty (20) days after the date of service hereof, before the
Honorable County Court At Law #2 of Hidalgo County, Texas, by and through the Hidalgo County Clerk at 100 N. Closner,
First Floor, Edinburg, Texas 78539. In addition to filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file your
answer with the clerk. Find out more at TexasLawHelp. org.

Said Plaintiffs Petition was filed in said Court, on the 28th day of December, 2021 in this Cause Numbered CL-21-0115-B
on the docket of said Court, and styled,

                                                    HUMBERTO PEREZ
                                                                vs.
                           STEVEN JON BROUWER; SCHOBORG LAND SERVICES, INC.

The nature of Plaintiff s demand is fally shown by a true and correct copy of Plaintiff s Original Petition And Jury Demand
With Requests For Disclosure accompanying this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
    GORGE M. RUBIO
    3608 BUDDY OWENS BLVD STE B
    MCALLENTX 78501

The officer executing this citation shall promptly serve the same according to requirements of law, and the mandates hereof,
and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 21st day of January,
2021



                                          ^^
                                                                 ARTURO GUAJARDO, JR.
                                                                 COUNTY CLERK, HIDALGO COUNTY, TEXAS
                                                                 100N. CLOSNER
                                       j*
                                          .




                                                                 EDINBURG, TEXAS 78539
                                                                 COUNTY COURT AT LAW #2
                                              "^-s^
                                                           BY                                                EPUTY
                                                                                         R GO       LEZ
      Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 14 of 29
                                                                                                                        Electronically Submitted
                                                                                                                             1/21/2021 3:06 PM
                                                                                                                           Hidalgo County Clerk
                                                                                                                 Accepted by: Ester Esoinoza




SHERIFF'S/CONSTABLE'S/CIVIL PROCESS

SHERIFF'S RETURN
         Came to hand on the            day of                   ,              20 _, at                      o'clock
M., by Deputy (Sheriff/Constable)/Civil Process Server and to-wit the following:

DEFENDANT SERVED

         Service was EXECUTED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with
a true copy of this Citation, with the date of delivery endorsed thereon, together with the accompanying copy of the
Plaintiff's Petition, at the following
Date, time, and place, to-wit:

         NAME                               DATE                 TIME             PLACE


         By:                                                               By:
                   CIVIL PROCESS SERVER                                              DEPUTE SHERIFF/CONSTABLE

DEFENDANT NOT SERVED
          Service was ATTEMPTED at the above address on the above referenced Defendant on the following date(s) and
time(s), but to no avail:

         NAME                            DATE                  TIME                  PLACE

         NAME                            DATE                  TIME                  PLACE

         NAME                            DATE                  TIME                  PLACE



         By;                                                      By:
                   CIVIL PROCESS SERVER                                    DEPUTE SHERIFF/CONSTABLE


                           COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
                                        CONSTABLE OR CLERK OF THE COURT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return. If
the return is signed by a person other than a sheriff, constable or the clerk of the court, the return must either be verified or be
signed under the penalty of perjury. A return signed under penalty of perjury must contain the statement below in
substantially the following form:

"My name is                                     , my date of birth is                        and my address is

                                           . I declare under penalty of perjury that the foregoing is true and correct

EXECUTED in                         County, state of Texas, on the _    day of               20



DECLARANT


If Certified by the Supreme Court of Texas
Date of Expiration /SCH Number
      Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 15 of 29
                                                                                                                      Electronically Submitted
                                                                                                                           1/21/2021 3:06 PM
                                                                                                                         Hidalgo County Clerk
                                                                                                              Accepted by: Ester Espinoza
                                                CAUSE NO. CL-21-0115-B
THE STATE OF TEXAS
COUNTY OF HIDALGO


 NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not file a
written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty
(20) days after you were served this citation and petition, a default judgment may be taken against you."

      To:     STEVEN JON BROUWER
              BY AND THROUGH TtIE CHAIRMAN OF THE TEXAS TRANSPORTATION COMMISSION AS
              ITS AGENT FOR SERVICE AT:
              125 Ell TH STREET
              AUSTWTX 78701

              THE CHAIRMAN OF THE TEXAS TRANSPORTATION COMMISSION MAY OBTAIN SERIVCE
              OF PROCESS ON STEVEN JON BROUWER BY SERVING HIM AT HIS PLACE OF RESIDENCE
              AT:
              3763 DEVITT AVE
              WAVERLY, WRIGHT COUNTY, MINNESOTA 55390

GREETFNGS: You are commanded to appear by filing a written answer to the Plaintiff's petition at or before 10 o'clock
A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service hereof, before the
Honorable County Court At Law #2 of Hidalgo County, Texas, by and through the Hidalgo County Clerk at 100 N. Closner,
First Floor, Edinburg, Texas 78539. In addition to filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file your
answer with the clerk. Find out more at TexasLawHelp. org.

Said Plaintiffs Petition was filed in said Court, on the 28th day of December, 2021 in this Cause Numbered CL-21-0115-B
on the docket of said Court, and styled,

                                                    HUMBERTO PEREZ
                                                               vs.
                           STEVEN JON BROUWER; SCHOBORG LAND SERVICES, INC.

The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Original Petition And Jury Demand
With Requests For Disclosure accompanying this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
   GORGE M. RUBIO
   3608 BUDDY OWENS BLVD STE B
   MCALLENTX 78501

The officer executing this citation shall promptly serve the same according to requirements of law, and the mandates hereof,
and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 21 st day of January,
2021.

                                                                ARTURO GUAJARDO. JR.
                                       /ff^
                                       ^^^^
                                                                COUNTY CLERK, HIDALGO COUNTY, TEXAS
                                                                100N. CLOSNER
                                                                EDINBURG, TEXAS 78539
                                                                COUNTV COURT AT LAW #2


                                                          BY                                                EPUTY
                                                                                         R GO       LEZ
      Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 16 of 29
                                                                                                                          Electronically Submitted
                                                                                                                               1/21/2021 3:06 PM
                                                                                                                             Hidalgo County Clerk
                                                                                                                 Accepted by: Ester Esoinoza




SHERIFF'S/CONSTABLE'S/CIVIL PROCESS

SHERIFF'S RETURN
         Came to hand on the           day of                    ,            20 _, at                         o'clock
M., by Deputy (Sheriff/Constable)/CivilProcess Server and to-wit the following:

DEFENDANT SERVED

          Service was EXECUTED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with
a true copy of this Citation, with the date of delivery endorsed thereon, together with the accompanying copy of the
Plaintiff'sPetition, at the following
Date, time, and place, to-wit:

          NAME                              DATE                 TIME             PLACE


          By:                                                              By:
                   CIVIL PROCESS SERVER                                              DEPUTY SHERIFF/CONSTABLE

DEFENDANT NOT SERVED
          Service was ATTEMPTED at the above address on the above referenced Defendant on the following date(s) and
time(s), but to no avail:

         NAME                            DATE                  TIME                  PLACE

         NAME                            DATE                  TIME                  PLACE

         NAME                            DATE                  TIME                  PLACE


         By;                                                      By:
                   CIVIL PROCESS SERVER                                    DEPUTY SHERIFF/CONSTABLE


                            COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
                                        CONSTABLE OR CLERK OF THE COURT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return. If
the return is signed by a person other than a sheriff, constable or the clerk of the court, the return must either be verified or be
signed under the penalty of perjury. A return signed under penalty of perjury must contain the statement below in
substantially the following form:

•'My name is                                    , my date of birth is                        and my address is

                                           . I declare under penalty of perjury that the foregoing is tt-ue and correct

EXECUTED in                        County, state of Texas, on the _     day of         ,     20_,



DECLARANT


If Certified by the Supreme Court of Texas
Date of Expiration /SCH Number
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 17 of 29




                   EZHI              IT 1-
 Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 18 of 29
                                                                                                   Electronically Submitted
                                                                                                        2/26/2021 1:57 PM
                                                                                                      Hidalgo County Clerk
                                                                                            Accepted by: Ester Espinoza

                                       CAUSE NO. CL-21-0115-B

 HUMBERTO PERE2                                        §               IN THE COUNTS COURT
                                                       §
 V.                                                    §                         ATLAWN0. 20F
                                                       §
 STEVEN JON BROUWER AND                                §
 SCHOBORG LAND SERVICES, INC.                          §            HIDALGO COUNTy, TEXAS


      DEFENDANTS' ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION



TO THE HONORABLE JUDGE OF THE COURT:

        NOW COME STEVENJON BROUWER and SCHOBORG LAND SERVICES, INC.

("Defendants"), Defendants in the above styled and numbered cause, and file this OriginalAnswer

to Plaindffs Original Pedtion, and in support thereof would respectfully show this Honorable Court

the follo-wing:

                                      I.     GENERAL DENIAL

I.      Resenring the right to file other further pleadings, exceptions and/or denials. Defendants

generally deny each and every material allegadon contained in Plaindffs OriginalPeddon, and demand

strict proof thereof in accordance with the laws and the Rules of Civil Procedure of the State of Texas.

                                II.        AFFIRMATFVE DEFENSES

2.      Defendants further plead that the negligence and/or comparadve fault of PLAINTIFF

HUMBERTO PEREZ was a proximate cause, and/or the sole proximate cause of the incidentmade

the basis of this lawsuit and Plaintiffs alleged damages.

3.      Defendants further plead that some or all of the mjuries and damages Plaindff complains of

were proxiinately caused by incidents or diseases not related to the incident in quesdon and for which

Defendants have no liability.




Defendants'Original Answer                                                                        Page 1
 Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 19 of 29
                                                                                                     Electronically Submitted
                                                                                                          2/26/2021 1:57 PM
                                                                                                        Hidalgo County Clerk
                                                                                             Accepted by: Ester Esoinoza


4.      Defendants further plead Plaindff suffered from pre-exisdng medical and mental conditions

and diseases which are a proximate cause, and/or the sole proximate cause of Plaintiffs aUeged injuries

and damages asserted in this case. Defendants further alternatively plead Plaintiff failed to mitigate his

alleged damages.

5.      Pleading further, and in the alternative, if such is necessary, and subject to the foregoing pleas

and without waiving same, at aU times material to the Plaintiffs allegadons, the Defendants' conduct

conformed to the applicable standard of care.

6.      Defendants further plead, in the event Defendants breached any duty of care owing to

Plaintiff, which Defendants specificaUy deny, Defendants' conduct did not proximately cause

Plaintiffs alleged injuries or damages, as Plaintiffs alleged injuries and damages were not proximately

caused by the incident complained of.

7.      For further answer, if such be necessary, and pleading in the alternative. Defendants farther

affirmatively plead any appUcable defenses found within TEX. CIV. PRAC. & REM. CODE

CHAPTER 33, includingTEX. CIV. PRAC. & REM. CODE §33. 003, which states that a defendant's

percentage of responsibility,if any, will be assessed as compared to that, if any, of each claimant,

defendant, settling person and responsible third party; and TEX. CIV. PRAC. & REM. CODE

§33. 013, which states that a defendant may not be held jointly and severally liable for any amount of

damages claimed herein unless the percentage of that defendant's responsibility, when compared with

that of each responsible party, settling party and each responsible third party, is greater than fifty

percent (50%), and otherwise provides for the appordonment of any liability between claimants,

defendants, responsible third parties and settling parties who are found liable.

8.      Pleading further, the Defendants invoke § 41.0105 of the TEXAS CP/IL PRACTICE AND

REMEDIES CODE and request that, to the extent the Plaintiff seeks recovery of medical or




Defendants' OriginalAnswer                                                                         Page 2
 Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 20 of 29
                                                                                                                   Electronically Submitted
                                                                                                                        2/26/2021 1:57 PM
                                                                                                                      Hidalgo County Clerk
                                                                                                        Accepted by: Ester Esoinoza


healthcare expenses, the evidence to prove such loss be limited to the amount actuaUy paid or incurred

by or on behalf of the Plaindff, as opposed to the amount charged.

9.       Pleading further, the Defendants assert that pre-judgment interest, if any, as requested in the

Plaintiffs'Original Petidon, is limited in accordance with § 304.104 et seq. of the TEXAS FINANCE

CODE.

10.      Pleading further, the Defendants assert that the Plaintiffs' alleged injuries and damages, ifany,

were caused solely or pardcularly by some third person or third party for whom the Defendants are

not legally responsible, including specifically Selena Coronado who entrusted the vehicle to Plaintiff,

an unlicensed driver.


11.      Defendants further deny any employer/employee rekdonship existed as between STEVEN

JON BROUWER and SCHOBORG LAND SERVICES, INC and further denies he was in the

course and scope of employment with SCHOBORG LAND SERVICES, INC, as aUeged by Plaindff.

12.      Defendant SCHOBORG LAND SERVICES, INC denies it owed duties of training and

supervisionas to Defendant STEVENJON BROUWER, as alleged, and further denies the existence

of any legal duty owed to Plaindffunder the doctrine of vicarious liability.


                                     III.       SPECIAL EXCEPTIONS

13.      Failure to Set Forth Maximum Amount ofDama es Sou ht. Defendants specially except to

Plaindffs Original Petition because Plaintiffhas failed to plead the range of damages and maximum
amount   of   damages sought   as   reqiiired   by   TEX.   R.   CIV. P. 47.   Defendants   respectfully request   that


Plaindff be required to amend his Peddon and specifythe range of damages sought or the maximum

amount claimed as required by TEX. R. CIV. P. 47. Defendants further request an order confirming

that Plaintiff not be permitted to engage in discovery until Plaintiffs Petition is amended to comply
with TEX. R. CW. P. 47




Defendants' Original Answer                                                                                   Page 3
 Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 21 of 29
                                                                                                  Electronically Submitted
                                                                                                       2/26/2021 1:57 PM
                                                                                                     Hidalgo County Clerk
                                                                                          Accepted by: Ester Espinoza


                                   IV.     TRCP 193.7 NOTICE

14.      Pursuant to Texas Rules of CivilProcedure 193.7, any and all documents produced by Plaintiff

in response to Defendants' written discovery are intended to be used by Defendants and shall be

deecaed as properly authenticated for use against Plaintiff in any pretrial proceeding or trial of this

case.


                                     V.         URY DEMAND

        Defendants hereby make a demand for jury trial.


                                          VI.       PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants STEVEN JON BROUWER

and SCHOBORG LAND SERVICES, INC. request judgment of the Court that Plaintiff take

nothing by this suit, and, that Defendants be awarded costs and such other and further relief to which

they may show they are jusdy entitled to receive.

                                                       Respectfully submitted,

                                                       RAMON WORTHINGTON
                                                       NICOLAS & CANTU, PLLC
                                                       1506 Lone Star Way, Suite 5
                                                       Edinburg, Texas 78539
                                                       Telephone: 956-294-4800
                                                       Facsimile: 956-928-9564

                                                        s SoiaA. Ramon
                                                       Sofia A. Ramon
                                                       State Bar No. 00784811
                                                       sranion   ramonworthin ton. coni
                                                       Dan K. Worthington
                                                       State Bar No. 00785282
                                                       dworthin ton ramonworthin ton. corn
                                                       Elizabeth Sandoval Cantu
                                                       State Bar No. 24013455
                                                       ecnntu ran-ionworthin ton. corn
                                                       Electronic Service to:
                                                       eflle ramonworthin ton. corn
                                                       ATTORNEYS FOR DEFENDANTS



Defendants' Original Answer                                                                     Page 4
 Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 22 of 29
                                                                                         Electronically Submitted
                                                                                              2/26/2021 1:57 PM
                                                                                            Hidalgo County Clerk
                                                                                  Accepted by: Ester Espinoza


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on Febmary 26A, 2021 a true and correct copy of the foregoing
document was served via e-File Texas. gov to the following:
George M. Rubio
Vanes sa R. Rubio
RUBIO & ASSOCIATES, PLLC
3608 Buddy Owens Blvd., Suite A
McAllen, Texas 78504
T: (956) 63-1-9999
F: (956) 631-8080
 rubio      rubiolaw.com
vancssa     n-ubiolaw.com
Attorneys for Plaintiff

                                                       s SoiaA. Ramon
                                                      Sofia A. Ramon




Defendants' Original A.nswer                                                           Page5
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 23 of 29




                         r
                             MBIT 1-
                  Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 24 of 29
3/4/2021                                                            https://pa.co.hidalgo.bc.us/CaseDetail.aspx?CaselD=4161547


                                                                           REGISTER OF ACTIONS
                                                                              CASE N     CL-21-01IS-B

 HUMBERTO PEREZ VS. STEVEN JON BROUWER, SCHOBORG LAND SERVICES, INC.                                                     Case Type: Injury or Damage - Motor Vehicle (OCA)
                                                                                                                         Date Filed: 12B8/2020
                                                                                                                              Location:   County Court at Law <B



                                                                                  PASTY iNTORMAnON

                                                                                                                                                Attorney
 Defendant           BROUWER, STEVEN JON

 Defendant           SCHOBORG LAND SERVICES, INC.

 Plaintiff           PEREZ, HUMBERTO                                                                                                            GORGE M. RUBIO
                                                                                                                                                 Rete/nsd
                                                                                                                                                958-631-9999(W)

                                                                             EVEHTO * ORDERS Of THE COUBT

              OTHER EVENTS AND HEARINGS
 12B8/2020 Original PetHion (OCA)
             "POP"
 01(21/2021 Citation Issued
              SCHOBORG LAND SERVICES
 01(21/2021 Citation Issued
              STEVEN JON BROUWER
 02/26/2021 Answer
              Defe Original Answer

                                                                                FINANCIAL iNFORWUnQN




              Defandant BROUWER, STEVEN JON
              Total Finandal Assessmant                                                                                                                                      40.00
              Total Payments and Credits                                                                                                                                     40.00
              Balance Due as of 03/04)2021                                                                                                                                    0.00
 03/01/2021   Transaction Assessment                                                                                                                                      40.00
 03/01/2021 EFile Payments from TexFito      Receipt#2021-002268                                            BROUWER, STEVEN JON                                          (40.00)


              PlaintiffPEREZ, HUMBERTO
              Total Financial Assessment                                                                                                                                 322.00
              Total Payments and Credits                                                                                                                                 322.00
              Balance Due as of 03/04U021                                                                                                                                  0.00
 01/05/2021   Transaction Assessment                                                                                                                                     322.00
 01/05/2021   EFile Payments from TexFile    Receipt* 2021-000141                                           PEREZ, HUMBERTO                                             (322.00)




https://pa. co. hidalgo. tx. us/CaseDetail. aspx?CasetD=4161547                                                                                                                1/1
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 25 of 29




                         r
                               IBIT 1-E
Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 26 of 29



From:                 Sofia Ramon
To:                   vanessa       rubiolaw. com; arubio@iarubiolaw. com
Cc:                   LitFile
Subject:              Humberto Perez vs Steven Jon Brouwer and Schoborg Land Services Inc.
Date:                 Wednesday, February 24, 2021 9:03:00 AM
Attachments:          STIPULATION - Perez Humberto. df
                      imaaeOOS. pna



Counsel,


Good morning. We have been retained in this case and will be filing an answer soon. Looking
forward to working with you. Wanted to give you a heads up that we plan on removing the case to
federal court. In lieu of that, would your client be willing to enter the attached binding stipulation
regarding the amount in controversy?

I look forward to hearing from you at your earliest opportunity

Much appreciated.
-Sofia




   Hv             KAM(')N | WORTHINCirON
                           I    A   U      I   I   It M




Sofia A. Ram on
RAMON WORTHINGTON NICOLAS & CANTU, PLLC
Member/Manager
1506 South Lone Star Way, Suite 5
Edinburg, Texas 78539
Main: (956) 294-4800
Direcl: (956) 294-4808
www. ram onworthineton.corn


E-MAIL NOTICE - This transmission may be: (1) subject to the attorney-client privilege, (2) subject to the attorney
work product exception, or 3) contain confidential information. If you are not the intended recipient of this
message, you may not disclose, print, copy or disseminate this information. If you have received this e-mail in error,
please reply and notify the sender (only) of your deletion of this message. An unauthorized interception of this e-
mail is a violation of federal law.


This communication does not reflect an intention by the sender or the sender's client to conduct a transaction or
make any agreement by electronic means. Nothing in this message or in any attachment shall satisfy the
requirements for a writing, or constitute a contract or electronic signature under the Electronic Signatures in Global
and National Commerce Act, any version of the Uniform Electronic Transactions Act or any other statute governing
electronic transactions.
 Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 27 of 29




                                     CAUSE NO. CL-21-0115-B

 HUMBERTO PEREZ                                       §               IN THE COUNTy COURT
                                                      §
 V.                                                   §                         AT LAW NO. 2 OF
                                                      §
 STEVEN JON BROUWER AND                               §
 SCHOBORG LAND SERVICES, INC.                         §              HIDALGO COUNTy, TEXAS


                          BINDING STIPULATION OF DAMAGES



       COMES NOW HUMBERTO PEREZ, Plaintiff in the above-entitled and numbered civil

action who stipulates as follows:

        1.     Plaintiff and his attorney stipulate, agree, acknowledge and confirm that the total

sum or value in controversy in this civil action does not exceed $74,999. 99, inclusive of interest

and costs.


       2.      The total amount sought by Plaintiff in this civil action does not exceed $74,999. 99,

inclusiveof interestand costs, includingall statutory and common law damages, punitivedamages,

attorney's fees (if applicable), and any other affirmative relief in this action ("Damages"). As used

herein, Damages include all sums of any kind or character, including by way of illustration, but

not by way of limitation: actual damages, special damage, exemplary damages, attorney's fees,

any other type of damages or award that is measurable in money, and the value attributable to any

other relief sought by Plaintiff or that Plaintiff will seek in the form of a judgment or settlement.

       3.      Plaintiffand PlaintifPs attorney understand, acknowledge, agree and stipulate that

Plaintiff's total recovery in this civil action is limited to an amount not to exceed $74,999.99,

inclusive of interest and costs.

       4.      Neither Plaintiffnor Plaintiffs attorney will seek or accept an amount that exceeds

$74,999.99, inclusive of interest and costs, in this civil action.


                                                                                                Page 1
 Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 28 of 29




         5.    Neither Plaintiffnor Plaintiffs attorney will amend their petition after one year to

plead an amount in controversy in excess of $74,999. 99, inclusive of interest and costs, in this civil

action, nor will they seek leave to do so.

         6.    Neither Plaintiff nor Plaintiffs attorney will authorize anyone on their behalf or

their future heirs or assigns, to amend Plaintiffs petition after one year to plead an amount in

controversy in excess of $74,999. 99, inclusive of interest and costs, in this civil action.

         7.    For purposes of this stipulation, Plaintiff and Plaintiffs attorney understand,

acbiowledge and agree that the term "interest" means pre- and post-judgment interest only, and

that the term "costs" means taxable court costs only.

         8.    Plaintiff stipulates, agrees, acknowledges and confirms that each and every

provision recited in this Stipulation is irrevocable, regardless of what facts and/or evidence may

become known or apparent in the future, whether known or anticipated at this time. It is the

intention of Plaintiffthat this Stipulation shall be interpreted as being as general as possible, and

that this agreement shall cover every conceivable contingency which might arise in the future, or

which may have arisen in the past, whether known or unknown at this time.

         9.    Plaintiff stipulates, agrees, acknowledges, and confirms that these agreements as

set forth herein are voluntary and that Plaintiff has discussed the significance and ramifications of

entering into this Stipulation with his counsel. Plaintiff enters into this Stipulation without any

coercion or undue influence from anyone, and all of the provisions contained herein shall be

binding upon Plaintiff even in the event Plaintiff changes counsel at any time in the future in this

matter


         10.   The parties agree that this Stipulation will be filed in the papers of this cause and is

enforceable pursuant to Tex. R. Civ. P. 11.




                                                                                                Page 2
 Case 7:21-cv-00082 Document 1-2 Filed on 03/04/21 in TXSD Page 29 of 29




So Stipulated by Plaintiff:

Name:


Signature:

Date:



                                       Respectfully Submitted,

                                       RUBIO & ASSOCIATES, PLLC
                                       3608 Buddy Owens Blvd., Suite A
                                       McAllen, Texas 78504
                                       T: 956-631-9999
                                       F: 956-631-8080
                                       E:   rubio   "rubiolaw. com;
                                       vanessa      rubiolaw.com



                                       By
                                               George M. Rubio
                                               Vanessa R. Rubio
                                               Attorneys for PlaintiffHumberto
                                               Perez




                                                                            Page 3
